--------------------------------------------------------------------------------

Exhibit 10.1
 
EMPLOYMENT AGREEMENT


THIS AGREEMENT (the “Agreement”), made in New York, New York as of June 4, 2012,
between SIGA Technologies, Inc., a Delaware corporation (the “Company”), and
William J. Haynes II (“Executive”).
 
WHEREAS, the Company desires to employ Executive as its Executive Vice President
and General Counsel, and Executive desires to accept such employment on the
terms and conditions hereinafter set forth;
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements
hereinafter set forth, the Company and Executive agree as follows:
 
1.             Term.  Unless earlier terminated in accordance with Section 4
hereof, the term of Executive’s employment under this Agreement shall be the
two-year period commencing on June 4, 2012 (the “Effective Date”) and ending on
the second anniversary of the Effective Date (the “Term” and each such year, a
“Term Year”). In addition, unless either party hereto provides notice of its
desire not to renew this Agreement thirty (30) days prior to the expiration of
the Term, this Agreement shall automatically renew for additional one (1) year
periods commencing upon the expiration of the initial Term (or any such
subsequent Term), with each such additional year thereafter being made part of
the Term and each such additional year, thereafter a Term Year. For the sake of
clarity, if the last day of the Term is a vesting date, the Executive will vest
on such date (subject to the terms of this Agreement).  In the event that the
Company provides notice of its desire not to renew this Agreement in accordance
with the preceding sentence, Executive shall be entitled to the continued
payment of (x) Base Salary (as determined pursuant to Section 3(a)) for one year
(such sums to be paid at the times and in the amounts such Base Salary would
have been paid had Executive’s employment continued, subject, if necessary, to
the six month delay as described in Section 5(d)(ii)) and (y) the payment of any
accrued but unpaid Annual Bonuses with respect to the prior full calendar year
as determined by the Compensation Committee in good faith and payable in cash
and vested stock (as applicable) at the time described in Section 3(b).
 
2.             Employment.
 
(a)           Employment by the Company.  Executive agrees to be employed by the
Company during the Term upon the terms and subject to the conditions set forth
in this Agreement.  Executive shall serve as the Executive Vice President and
General Counsel of the Company and shall report to the Board of Directors and
Chief Executive Officer of the Company.
 
(b)           Performance of Duties.  Throughout Executive’s employment with the
Company, Executive shall faithfully and diligently perform Executive’s duties in
conformity with the lawful directions of the Company and serve the Company to
the best of Executive’s ability.  Executive shall devote Executive’s full
business time and best efforts to the business and affairs of the Company.  In
Executive’s capacity as Executive Vice President and General Counsel of the
Company, Executive shall have such duties and responsibilities as Executive may
be assigned by the Board of Directors or Chief Executive Officer not
inconsistent with Executive’s position as Executive Vice President and General
Counsel. Executive will perform Executive’s duties primarily from the Company’s
offices in New York City, New York, subject to reasonable travel
requirements.  Notwithstanding anything in this Section 2(b) or Section 6(a) to
the contrary, Company expressly supports and approves of Executive’s continued
participation as Board Member of the U.S. Supreme Court Historical Society, as
Board Member and Distinguished Fellow at the George Mason University School of
Law Center for Infrastructure Protection and Homeland Security, and as a Senior
Adviser to the American Legion.
 
 
1

--------------------------------------------------------------------------------

 
 
3.             Compensation and Benefits.
 
(a)           Base Salary.  The Company agrees to pay to Executive a base salary
(“Base Salary”) at the annual rate of $450,000, subject to any cost of living or
merit increases as may be approved by the Board of Directors of the
Company.  Payments of the Base Salary shall be payable in equal installments in
accordance with the Company’s standard payroll practices.
 
(b)           Annual Bonus.   The Company shall, subject to the discretion of
the Compensation Committee, pay to Executive an annual cash bonus, the target of
which is fifty percent (50%) of Executive’s Base Salary.  The Company shall
also, subject to the discretion of the Compensation Committee, pay to Executive
an additional annual equity bonus under the Company’s long term incentive
compensation plan then in effect applicable to senior executives, the target
value of which is fifty (50%) of Executive’s Base Salary.  The equity granted
through the equity bonus shall vest in equal installments on each of the first
three anniversaries of the date of grant.  Any such cash bonus shall be paid,
and any such equity shall be issued, no later than March 15 of the year
following the year for which the Compensation Committee determined such bonus,
or, if later, by the date that is 2½ months following the end of the Company’s
fiscal year for which the Compensation Committee determined such bonus.
 
(c)           Sign-on Bonus.  On the Effective Date, the Company shall make a
one-time grant to Executive of 100,000 options with a term of ten (10) years
from the date of grant.  The grant agreement shall provide that the options will
have a strike price at the market price on the Effective Date. The options shall
vest in equal installments on each of the first three anniversaries of the
Effective Date.
 
(d)           Benefits and Perquisites.  Executive shall be entitled to
participate in, to the extent Executive is otherwise eligible under the terms
thereof, the benefit plans and programs, and receive the benefits and
perquisites, generally provided by the Company to senior executives of the
Company, including without limitation family medical insurance (subject to
applicable employee contributions).  Executive shall be entitled to receive four
weeks in vacation, in accordance with Company policy.
 
(e)           Business Expenses.  The Company agrees to reimburse Executive for
all reasonable and necessary travel, business entertainment and other business
expenses incurred by Executive in connection with the performance of Executive’s
duties under this Agreement.  Such reimbursements shall be made by the Company
on a timely basis upon submission by Executive of vouchers in accordance with
the Company’s standard procedures.
 
(f)           Indemnification.  The Company shall indemnify Executive, to the
fullest extent permitted by its certificate of incorporation or by-laws, for any
and all liabilities to which Executive may be subject as a result of, in
connection with or arising out of Executive’s employment by the Company
hereunder, as well as the costs and expenses (including reasonable attorneys’
fees) of any legal action brought or threatened to be brought against Executive
or the Company as a result of, in connection with or arising out of such
employment or board service (such costs and expenses being advanced by the
Company in accordance with the procedures set forth in the Company’s
by-laws).  Executive shall be entitled to the full protection of any insurance
policies which the Company may elect to maintain generally for the benefit of
its officers.
 
 
2

--------------------------------------------------------------------------------

 
 
(g)           Miscellaneous Benefits.  Upon presentation of reasonable
documentation, the Company shall reimburse legal expenses incurred by Executive
associated with the negotiation of this Agreement, in an amount not to exceed
$10,000, and moving expenses incurred by Executive and his immediate family
associated with moving to the East Coast in order to commence employment with
the Company and temporary lodging in New York, in an amount not to exceed
$20,000.
 
(h)           No Other Compensation or Benefits; Payment.  The compensation and
benefits specified in this Section 3 and in Section 5 of this Agreement shall be
in lieu of any and all other compensation and benefits.  Payment of all
compensation and benefits to Executive specified in this Section 3 and in
Section 5 of this Agreement (i) shall be made in accordance with the relevant
Company policies in effect from time to time to the extent the same are
consistently applied, including normal payroll practices, and (ii) shall be
subject to all legally required and customary withholdings.
 
(i)           Cessation of Employment.  In the event Executive shall cease to be
employed by the Company for any reason, Executive’s compensation and benefits
shall cease on the date of such event, except as otherwise specifically provided
herein or in any applicable employee benefit plan or program or as required by
law.
 
4.             Termination of Employment.  Executive’s employment hereunder may
be terminated prior to the end of the Term under the following circumstances.
 
(a)           Death.  Executive’s employment hereunder shall terminate upon
Executive’s death.
 
(b)           Executive Becoming Totally Disabled.  The Company may terminate
Executive’s employment hereunder at any time after Executive becomes “Totally
Disabled.”  For purposes of this Agreement, Executive shall be “Totally
Disabled” in the event Executive is unable to perform the duties and
responsibilities contemplated under this Agreement for a period of either (A)
120 consecutive days or (B) 6 months in any 12-month period due to physical or
mental incapacity or impairment.  During any period that Executive fails to
perform Executive’s duties hereunder as a result of incapacity due to physical
or mental illness (the “Disability Period”), Executive shall continue to receive
the compensation and benefits provided by Section 3 of this Agreement until
Executive’s employment hereunder is terminated; provided, however, that the
amount of base compensation and benefits received by Executive during the
Disability Period shall be reduced by the aggregate amounts, if any, payable to
Executive under any disability benefit plan or program provided to Executive by
the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           Termination by the Company for Cause.  The Company may terminate
Executive’s employment hereunder for Cause at any time after providing written
notice to Executive.  For purposes of this Agreement, the term “Cause” shall
mean any of the following:  (i) Executive’s neglect or failure or refusal to
perform Executive’s duties under this Agreement (other than as a result of total
or partial incapacity due to physical or mental illness); (ii) any act by or
omission of Executive constituting gross negligence or willful misconduct in
connection with the performance of Executive’s duties that could reasonably be
expected to materially injure the reputation, business or business relationships
of the Company or any of its affiliates; (iii) perpetration of an intentional
and knowing fraud against or affecting the Company or any of its affiliates or
any customer, client, agent, or employee thereof; (iv) the commission by or
indictment of Executive for (A) a felony or (B) any misdemeanor involving moral
turpitude, deceit, dishonesty or fraud (“indictment,” for these purposes,
meaning a United States-based indictment, probable cause hearing or any other
procedure pursuant to which an initial determination of probable or reasonable
cause with respect to such offense is made); (v) the breach of a covenant set
forth in Section 6; or (vi) any other material breach of this Agreement.
 
(d)           Termination by the Company Without Cause.  The Company may
terminate Executive’s employment hereunder at any time for any reason or no
reason by giving Executive thirty (30) days prior written notice of the
termination.  Following any such notice, the Company may reduce or remove any
and all of Executive’s duties, positions and titles with the Company.
 
(e)           Termination by Executive for Good Reason.  Executive may terminate
Executive’s employment hereunder for Good Reason at any time after providing
written notice to the Company.  For purposes of this Agreement, the term “Good
Reason” shall mean any of the following:  (i) the Company fails to pay the
compensation described in Section 3 of this Agreement (in accordance with, and
subject to, such provisions); (ii) Executive no longer holds the office of
Executive Vice President and General Counsel or offices of equivalent stature,
or Executive’s functions, responsibilities and/or duties as Executive Vice
President and General Counsel are materially diminished or (iii) Executive’s job
site is relocated to a location which is more than fifty (50) miles from New
York City, unless the parties mutually agree to such relocation.
 
(f)           Termination Upon a Change in Control.  If (x) the Company
terminates Executive’s employment hereunder without Cause, (y) the Executive
terminates Executive’s employment for Good Reason or (z) the Company delivers a
notice of non-renewal, in each case in connection with or after the occurrence
of the Change in Control, Executive shall be entitled to the payments provided
for by Section 5(d).  For purposes of this Agreement, a “Change in Control”
shall be conclusively deemed to have occurred if any of the following shall have
taken place:
 
(i)             the consummation of a transaction or a series of related
transactions pursuant to which any “person” (as such term is used in Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934 (“Exchange Act”),
other than the Executive, Executive’s designee(s) or “affiliate(s)” (as defined
in Rule 12b-2 under the Exchange Act), or a Permitted Holder, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing forty percent (40%) or
more of the combined voting power of the Company’s then outstanding securities;
 
 
4

--------------------------------------------------------------------------------

 
 
(ii)            stockholders of the Company approve a merger or consolidation of
the Company with any other entity other than a Permitted Holder, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than eighty percent (80%) of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; or
 
(iii)           the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of, or the Company sells or disposes of, all or substantially all of the
Company’s assets other than to a Permitted Holder.
 
(iv)           For purposes of this Section 4(f), a “Permitted Holder” shall
mean MacAndrews & Forbes Holdings Inc. and its subsidiaries or affiliates.
 
(g)           Termination by Executive Without Good Reason.  Executive may
terminate Executive’s employment hereunder at any time for any reason or no
reason by giving the Company thirty (30) days prior written notice of the
termination.  Following any such notice, the Company may reduce or remove any
and all of Executive’s duties, positions and titles with the Company, and any
such reduction or removal shall not constitute Good Reason.
 
5.             Compensation Following Termination.  In the event that
Executive’s employment hereunder is terminated, Executive shall be entitled only
to the following compensation and benefits upon such termination:
 
(a)           General.  On any termination of Executive’s employment prior to
the end of the Term, Executive shall be entitled to the following (collectively,
the “Standard Termination Payments”):
 
(i)             any accrued but unpaid Base Salary for services rendered through
the date of termination; provided, however, that in the event Executive’s
employment is terminated pursuant to Section 4(b), the amount of Base Salary
received by Executive during the Disability Period shall be reduced by the
aggregate amounts, if any, payable to Executive under any disability benefit
plan or program provided to Executive by the Company;
 
(ii)            any vacation accrued to the date of termination, in accordance
with Company policy;
 
(iii)           any accrued but unpaid expenses through the date of termination
required to be reimbursed in accordance with Section 3(e) of this Agreement; and
 
 
5

--------------------------------------------------------------------------------

 
 
(iv)           any benefits to which Executive may be entitled upon termination
pursuant to the plans, programs and grants referred to in Section 3(d) hereof in
accordance with the terms of such plans, programs and grants.
 
(b)           Termination by Reason of Death or Executive Becoming Totally
Disabled; Termination by the Company for Cause; Termination by Executive Without
Good Reason.  In the event that Executive’s employment is terminated prior to
the expiration of the Term (i) by reason of Executive’s death pursuant to
Section 4(a) or Executive becoming Totally Disabled pursuant to Section 4(b),
(ii) by the Company for Cause pursuant to Section 4(c) or (iii) by Executive
without Good Reason pursuant to Section 4(f), Executive (or Executive’s estate,
as the case may be) shall be entitled to the Standard Termination Payments and
the payment of any accrued but unpaid Annual Bonuses with respect to the prior
full calendar year as determined by the Compensation Committee in good faith and
payable in cash and vested stock (as applicable) at the time described in
Section 3(b).
 
(c)           Termination by the Company Without Cause; Termination by Executive
for Good Reason.  In the event that Executive’s employment is terminated prior
to the expiration of the Term by the Company without Cause pursuant to Section
4(d) or by Executive for Good Reason pursuant to Section 4(e), Executive shall
be entitled only to the following:
 
(i)             the Standard Termination Payments;
 
(ii)            the continued payment of the Base Salary (as determined pursuant
to Section 3(a)) for one year (such sums to be paid at the times and in the
amounts such Base Salary would have been paid had Executive’s employment not
terminated); provided, however, that if necessary to comply with Section
409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the “Code”),
and applicable administrative guidance and regulations, the payment of such sums
shall be made as follows:  (A) no payments shall be made for a six-month period
following the date of termination and (B) an amount equal to six months of Base
Salary shall be paid in a lump sum six months following the date of termination;
 
(iii)           the payment of any accrued but unpaid Annual Bonuses with
respect to the prior full calendar year as determined by the Compensation
Committee in good faith and payable in cash and vested stock (as applicable) at
the time described in Section 3(b);
 
(iv)           to have the Company take all such action as is necessary such
that a pro rata amount of stock option grants to Executive that are due to vest
within twelve months from the date of termination shall immediately and
irrevocably vest and become exercisable as of the date of termination and shall
remain exercisable for a period of not less than one (1) year from the date of
termination (for purposes of clarity, the pro rata amount shall be calculated as
a percentage of the number of days Executive served as an employee of the
Company during the period covered by the vesting of the applicable tranche of
equity divided by the number of days in such tranche); and
 
 
6

--------------------------------------------------------------------------------

 
 
(v)           to have the Company take all such action as is necessary such that
all annual restricted stock grants to Executive, immediately and irrevocably,
vest and become exercisable as of the date of termination and shall remain
exercisable for a period of not less than one (1) year from the date of
termination.
 
(d)           Termination Upon a Change in Control.  If (x) the Company
terminates Executive’s employment hereunder without Cause, (y) Executive
terminates Executive’s employment for Good Reason or (z) the Company delivers a
notice of non-renewal, in each case in connection with or after the occurrence
of the Change in Control, Executive shall be entitled only to the following:
 
(i)             the Standard Termination Payments;
 
(ii)            the continued payment of the Base Salary (as determined pursuant
to Section 3(a)) for one year (such sums to be paid at the times and in the
amounts such Base Salary would have been paid had Executive’s employment not
terminated); provided, however, that if necessary to comply with Section
409A(a)(2)(B)(i) of the Code and applicable administrative guidance and
regulations, the payment of such sums shall be made as follows:  (A) no payments
shall be made for a six-month period following the date of termination, (B) an
amount equal to six months of Base Salary shall be paid in a lump sum six months
following the date of termination, and (C) during the period beginning six
months following the date of termination through the remainder of the
twelve-month period, payment of the Base Salary shall be made at the times and
in the amounts such Base Salary would have been paid had Executive’s employment
not terminated;
 
(iii)           the payment of any accrued but unpaid Annual Bonuses with
respect to the prior full calendar year as determined by the Compensation
Committee in good faith and payable in cash and vested stock (as applicable) at
the time described in Section 3(b);
 
(iv)           a pro rata portion of any Annual Bonuses under Section 3(b) for
the year of termination based on the number of days employed during such year,
calculated based on the targets set forth in Section 3(b) and payable in cash
and vested stock (as applicable) within 30 days of the date of termination; and
 
(v)            to have the Company take all such action as is necessary such
that all stock options and restricted stock grants to Executive shall,
immediately and irrevocably vest and become exercisable as of the date of
termination and shall remain exercisable for a period of not less than one (1)
year from the date of termination.
 
(e)           Effect of Material Breach of Section 6 on Compensation and
Benefits Following Termination of Employment.  If, at the time of termination of
Executive’s employment for any reason prior to the expiration of the Term or any
time thereafter, Executive is in material breach of any covenant contained in
Section 6 hereof, then, notwithstanding anything in this Section 5 to the
contrary, Executive (or Executive’s estate, as applicable) shall not be entitled
to any payment (or if payments have commenced, any continued payment) other than
the Standard Termination Payments.
 
 
7

--------------------------------------------------------------------------------

 
 
(f)           No Further Liability; Release.  Payment made and performance by
the Company in accordance with this Section 5 shall operate to fully discharge
and release the Company and its directors, officers, employees, affiliates,
stockholders, successors, assigns, agents and representatives from any further
obligation or liability with respect to Executive’s employment and termination
of employment.  Other than providing the compensation and benefits provided for
in accordance with this Section 5, the Company and its directors, officers,
employees, affiliates, stockholders, successors, assigns, agents and
representatives shall have no further obligation or liability to Executive or
any other person under this Agreement or with respect to Executive’s employment
or the termination thereof, with the exception of indemnification obligations
under Section 3(f) hereof.  The payment of any amounts pursuant to this Section
5 (other than payments required by law and the Standard Termination Payments) is
expressly conditioned upon the delivery by Executive to the Company of a release
in form and substance reasonably satisfactory to the Company of any and all
claims Executive may have against the Company and its directors, officers,
employees, affiliates, stockholders, successors, assigns, agents and
representatives arising out of or related to Executive’s employment by the
Company and the termination of such employment.  Such release must be returned
to the Company no later than 45 days after Executive’s termination of
employment.  The Company may delay the payment of any amounts under this Section
5 until the receipt and non-revocation of such release.
 
6.             Exclusive Employment; Non-competition; Non-solicitation;
Nondisclosure of Proprietary Information; Surrender of Records; Inventions and
Patents; Code of Ethics.
 
(a)           No Conflict; No Other Employment.  During the period of
Executive’s employment with the Company, Executive shall not:  (i) engage in any
activity which conflicts or interferes with or derogates from the performance of
Executive’s duties hereunder nor shall Executive engage in any other business
activity, whether or not such business activity is pursued for gain or profit
and including service as a director of any other company, except as approved in
advance in writing by the Company; provided, however, that Executive shall be
entitled to manage Executive’s personal investments and otherwise attend to
personal affairs, including charitable, social and political activities, in a
manner that does not unreasonably interfere with Executive’s responsibilities
hereunder, or (ii) accept or engage in any other employment, whether as an
employee or consultant or in any other capacity, and whether or not compensated
therefor, except as approved in advance in writing by the Company and such
approval will not be unreasonably withheld.
 
(b)           Non-competition; Non-solicitation.
 
(i)             Executive acknowledges and recognizes the highly competitive
nature of the Company’s business and that access to the Company’s confidential
records and proprietary information renders the Executive special and unique
within the Company’s industry.  In consideration of the payment by the Company
to Executive of amounts that may hereafter be paid to Executive pursuant to this
Agreement (including, without limitation, pursuant to Sections 3 and 5 hereof)
and other obligations undertaken by the Company hereunder, Executive agrees that
during (i) Executive’s employment with the Company and (ii) twenty-four months
thereafter (the “Covered Time”), Executive shall not, directly or indirectly,
engage (as owner, investor, partner, stockholder, employer, employee,
consultant, advisor, director or otherwise) in any Competing Business, provided
that (x) the provisions of this Section 6(b) will not be deemed breached merely
because Executive owns less than 1% of the outstanding common stock of a
publicly-traded company, and (y) nothing in this Agreement is intended to, or
shall be interpreted in any way that, conflicts with any ethical obligation that
Executive may have as an attorney admitted to the bar of any court or under the
New York Rules of Professional Conduct, including but not limited to Rules
1.6(a), 1.9(c) and 5.b(a), or expand the confidentiality duty of such
provisions.  For purposes of this Agreement, “Competing Business” shall mean (i)
any business in which the Company is currently engaged anywhere in the world
relating to the development and commercialization of pharmaceutical solutions
for disease-causing pathogens, or, to the extent that Executive is materially
involved in such business, the business in which its affiliates set forth on
Schedule A hereto are currently engaged anywhere in the world; and (ii) any
other future business in which the Company engages in anywhere in the world
during the Term.
 
 
8

--------------------------------------------------------------------------------

 
 
(ii)            In further consideration of the payment by the Company to
Executive of amounts that may hereafter be paid to Executive pursuant to this
Agreement (including, without limitation, pursuant to Sections 3 and 5 hereof)
and other obligations undertaken by the Company hereunder, Executive agrees that
during Executive’s employment and the Covered Time, Executive shall not,
directly or indirectly, (i) solicit, encourage or attempt to solicit or
encourage any of the employees, agents, consultants or representatives of the
Company or, to the extent that he has had material contact with such employees,
agents, consultants or representatives, any of its affiliates to terminate his,
her, or its relationship with the Company or such affiliate; (ii) solicit,
encourage or attempt to solicit or encourage any of the employees, agents,
consultants or representatives of the Company or, to the extent that he has had
material contact with such employees, agents, consultants or representatives,
any of its affiliates to become employees, agents, representatives or
consultants of any other person or entity; (iii) solicit or attempt to solicit
any customer, vendor or distributor of the Company or, to the extent that he has
had material contact with such customer, vendor or distributor, any of its
affiliates with respect to any product or service being furnished, made, sold or
leased by the Company or such affiliate; or (iv) persuade or seek to persuade
any customer of the Company or, to the extent that he has had material contact
with such customer, any affiliate to cease to do business or to reduce the
amount of business which any customer has customarily done or contemplates doing
with the Company or such affiliate, whether or not the relationship between the
Company or its affiliate and such customer was originally established in whole
or in part through Executive’s efforts.  For purposes of this Section 6(b) only,
the terms “customer,” “vendor” and “distributor” shall mean a customer, vendor
or distributor who has done business with the Company or any of its affiliates
within twelve months preceding the termination of Executive’s employment.
 
 
9

--------------------------------------------------------------------------------

 
 
(iii)           During Executive’s employment with the Company and during the
Covered Time, Executive agrees that upon the earlier of Executive’s (i)
negotiating with any Competitor (as defined below) concerning the possible
employment of Executive by the Competitor, (ii) receiving a written offer of
employment from a Competitor, or (iii) becoming employed by a Competitor,
Executive will (A) immediately provide notice to the Company of such
circumstances and (B) provide copies of Section 6 of this Agreement to the
Competitor.  Executive further agrees that the Company may provide notice to a
Competitor of Executive’s obligations under this Agreement, including without
limitation Executive’s obligations pursuant to Section 6 hereof.  For purposes
of this Agreement, “Competitor” shall mean any entity (other than the Company or
any of its affiliates) that engages, directly or indirectly, in any Competing
Business.
 
(iv)           Executive understands that the provisions of this Section 6(b)
may limit Executive’s ability to earn a livelihood in a Competing Business but
nevertheless agrees and hereby acknowledges that the consideration provided
under this Agreement, including any amounts or benefits provided under Sections
3 and 5 hereof and other obligations undertaken by the Company hereunder, is
sufficient to justify the restrictions contained in such provisions.
 
(c)           Proprietary Information.  Executive acknowledges that, during the
course of Executive’s employment with the Company, Executive will necessarily
have access to and make use of proprietary information and confidential records
of the Company and its affiliates.  Executive covenants that Executive shall not
during the Term or at any time thereafter, directly or indirectly, use for
Executive’s own purpose or for the benefit of any person or entity other than
the Company, nor otherwise disclose, any proprietary information to any
individual or entity, unless such disclosure has been authorized in writing by
the Company or is otherwise required by law.  Executive acknowledges and
understands that the term “proprietary information” includes, but is not limited
to:  (a) inventions, trade secrets, ideas, processes, formulas, source and
object codes, data, programs, other works of authorship, know-how, improvements,
research, discoveries, developments, designs, and techniques regarding any of
the foregoing utilized by the Company or any of its affiliates; (b) the name
and/or address of any customer or vendor of the Company or any of its affiliates
or any information concerning the transactions or relations of any customer or
vendor of the Company or any of its affiliates with the Company or such
affiliate or any of its or their partners, principals, directors, officers or
agents; (c) any information concerning any product, technology, or procedure
employed by the Company or any of its affiliates but not generally known to its
or their customers, vendors or competitors, or under development by or being
tested by the Company or any of its affiliates but not at the time offered
generally to customers or vendors; (d) any information relating to the pricing
or marketing methods, sales margins, cost of goods, cost of material, capital
structure, operating results, borrowing arrangements or business plans of the
Company or any of its affiliates; (e) any information which is generally
regarded as confidential or proprietary in any line of business engaged in by
the Company or any of its affiliates; (f) any business plans, budgets,
advertising or marketing plans; (g) any information contained in any of the
written or oral policies and procedures or manuals of the Company or any of its
affiliates; (h) any information belonging to customers or vendors of the Company
or any of its affiliates or any other person or entity which the Company or any
of its affiliates has agreed to hold in confidence; (i) any inventions,
innovations or improvements covered by this Agreement; and (j) all written,
graphic and other material relating to any of the foregoing.   Executive
acknowledges and understands that information that is not novel or copyrighted
or patented may nonetheless be proprietary information.  The term “proprietary
information” shall not include information generally available to and known by
the industry, was known by Executive prior to the commencement of his employment
(or anticipated employment) with the Company, or information that is or becomes
available to Executive on a non-confidential basis from a source other than the
Company, any of its affiliates, or the directors, officers, employees, partners,
principals or agents of the Company or any of its affiliates (other than as a
result of a breach of any obligation of confidentiality).
 
 
10

--------------------------------------------------------------------------------

 
 
(d)           Confidentiality and Surrender of Records.  Executive shall not
during the Term or at any time thereafter (irrespective of the circumstances
under which Executive’s employment by the Company terminates), except as
required by law, directly or indirectly publish, make known or in any fashion
disclose any confidential records to, or permit any inspection or copying of
confidential records by, any individual or entity other than in the course of
such individual’s or entity’s employment or retention by the Company.  Upon
termination of employment for any reason or upon request by the Company,
Executive shall deliver promptly to the Company all property and records of the
Company or any of its affiliates, including, without limitation, all
confidential records.  For purposes hereof, “confidential records” means all
correspondence, reports, memoranda, files, manuals, books, lists, financial,
operating or marketing records, magnetic tape, or electronic or other media or
equipment of any kind which may be in Executive’s possession or under
Executive’s control or accessible to Executive which contain any proprietary
information.  All property and records of the Company and any of its affiliates
(including, without limitation, all confidential records) shall be and remain
the sole property of the Company or such affiliate during the Term and
thereafter.
 
(e)           Inventions and Patents.
 
(i)             The Executive agrees that all processes, technologies and
inventions, including new contributions, improvements, ideas and discoveries,
whether patentable or not, conceived, developed, invented or made by Executive
during the Term shall belong to the Company, provided that such inventions grew
out of the Executive's work with the Company or any of its subsidiaries or
affiliates, are related in any manner to the business (commercial or
experimental) of the Company or any of its subsidiaries or affiliates or are
conceived or made on the Company’s time or with the use of the Company’s
facilities or materials (collectively, “Inventions”).  The Executive shall
further:  (a) promptly disclose such Inventions to the Company; (b) assign to
the Company, without additional compensation, all patent and other rights to
such Inventions for the United States and foreign countries; (c) sign all papers
necessary to carry out the foregoing; and (d) give testimony in support of the
Executive’s inventorship.
 
(ii)            If any Invention is described in a patent application or is
disclosed to third parties, directly or indirectly, by the Executive within two
years after the termination of the Executive's employment by the Company, it is
to be presumed that the Invention was conceived or made during the Term.
 
 
 
11

--------------------------------------------------------------------------------

 
 
(iii)           The Executive agrees that the Executive will not assert any
rights to any Invention as having been made or acquired by the Executive prior
to the date of this Agreement, except for Inventions, if any, disclosed to the
Company in writing prior to the date hereof.
 
(iv)           The Company shall be the sole owner of all the products and
proceeds of the Executive’s services hereunder, including, but not limited to,
all materials, ideas, concepts, formats, suggestions, developments,
arrangements, packages, programs and other intellectual properties that the
Executive may acquire, obtain, develop or create in connection with and during
the Term, free and clear of any claims by the Executive (or anyone claiming
under the Executive) of any kind or character whatsoever (other than the
Executive's right to receive payments hereunder).  The Executive shall, at the
request of the Company, execute such assignments, certificates or other
instruments as the Company may from time to time deem necessary or desirable to
evidence, establish, maintain, perfect, protect, enforce or defend its right,
title or interest in or to any such properties.
 
(f)            Enforcement.  Executive acknowledges and agrees that, by virtue
of Executive’s position, Executive’s services and access to and use of
confidential records and proprietary information, any violation by Executive of
any of the undertakings contained in this Section 6 would cause the Company
and/or its affiliates immediate, substantial and irreparable injury for which it
or they have no adequate remedy at law.  Accordingly, Executive agrees and
consents to the entry of an injunction or other equitable relief by a court of
competent jurisdiction restraining any violation or threatened violation of any
undertaking contained in this Section 6.  Executive waives posting by the
Company or its affiliates of any bond otherwise necessary to secure such
injunction or other equitable relief.  Rights and remedies provided for in this
Section 6 are cumulative and shall be in addition to rights and remedies
otherwise available to the parties hereunder or under any other agreement or
applicable law.
 
(g)           Code of Ethics.  Nothing in this Section 6 is intended to limit,
modify or reduce Executive’s obligations under the Company’s Code of
Ethics.  Executive’s obligations under this Section 6 are in addition to, and
not in lieu of, Executive’s obligations under the Code of Ethics.  To the extent
there is any inconsistency between this Section 6 and the Code of Ethics which
would permit Executive to take any action or engage in any activity pursuant to
this Section 6 which Executive would be barred from taking or engaging in under
the Code of Ethics, the Code of Ethics shall control.
 
7.             Assignment and Transfer.
 
(a)           Company.  This Agreement shall inure to the benefit of and be
enforceable by and binding upon, and may be assigned by the Company without
Executive’s consent to, any purchaser of all or substantially all of the
Company’s business or assets, or to any successor to the Company (whether direct
or indirect, by purchase, merger, consolidation or otherwise).
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           Executive. The parties hereto agree that Executive is obligated
under this Agreement to render personal services during Executive’s employment
of a special, unique, unusual, extraordinary and intellectual character, thereby
giving this Agreement special value.  Executive’s rights and obligations under
this Agreement shall not be transferable by Executive by assignment or
otherwise, and any purported assignment, transfer or delegation thereof shall be
void; provided, however, that if Executive shall die, all amounts then payable
to Executive hereunder shall be paid in accordance with the terms of this
Agreement to Executive’s estate.
 
8.             Miscellaneous.
 
(a)           Cooperation.  Following termination of employment with the Company
for any reason, Executive shall cooperate with the Company, as requested by the
Company upon reasonable notice and with due regard to Executive’s obligations to
a future employer, to effect a transition of Executive’s responsibilities and to
ensure that the Company is aware of all matters being handled by Executive.
 
(b)           Mitigation; Offset.  Executive shall not be required to mitigate
damages or the amount of any payment provided to Executive under Section 5 of
this Agreement by seeking other employment or otherwise, nor shall the amount of
any payments provided to Executive under Section 5 be reduced by any
compensation earned by Executive as the result of employment by another employer
after the termination of Executive’s employment or otherwise.
 
(c)           Protection of Reputation.  During the Term and thereafter,
Executive agrees that Executive will take no action which is intended, or would
reasonably be expected, to harm the Company or any of its affiliates or its or
their reputation or which would reasonably be expected to lead to unwanted or
unfavorable publicity to the Company or its affiliates.  Nothing herein shall
prevent Executive from making any truthful statement in connection with any
legal proceeding or investigation by the Company or any governmental authority.
 
(d)           Governing Law; Consent to Jurisdiction.  This Agreement shall be
governed by and construed (both as to validity and performance) and enforced in
accordance with the internal laws of the State of New York applicable to
agreements made and to be performed wholly within such jurisdiction, without
regard to the principles of conflicts of law or where the parties are located at
the time a dispute arises.  In the event of any controversy or claim arising out
of or relating to this Agreement or the breach or alleged breach hereof, each of
the parties hereto irrevocably (a) consents to the jurisdiction of any state
court sitting in the County of New York, State of New York, or federal court
sitting in the County of New York, State of New York. (b) waives any objection
which it may have at any time to the laying of venue of any action or proceeding
brought in any such court and (c) waives any claim that such action or
proceeding has been brought in an inconvenient forum.
 
(e)           Injunctive Relief.  Notwithstanding anything to the contrary
contained herein, the Company and any affiliate of the Company (if applicable)
shall have the right to seek injunctive or other equitable relief from a court
of competent jurisdiction to enforce Section 6 of this Agreement without any
obligation to post a bond.
 
 
13

--------------------------------------------------------------------------------

 
 
(f)            Entire Agreement.  This Agreement (including the plans referenced
in Section 3(c) of this Agreement) contains the entire agreement and
understanding between the parties hereto in respect of Executive’s employment
from and after the date hereof and supersedes, cancels and annuls any prior or
contemporaneous written or oral agreements, understandings, commitments and
practices between them respecting Executive’s employment from and after the date
hereof, including all prior employment agreements between the Company and
Executive.
 
(g)           Amendment.  This Agreement may be amended only by a writing which
makes express reference to this Agreement as the subject of such amendment and
which is signed by Executive and, on behalf of the Company, by its duly
authorized officer.
 
(h)           Severability. If any provision of this Agreement or the
application of any such provision to any party or circumstances shall be
determined by any court of competent jurisdiction or arbitration panel to be
invalid or unenforceable to any extent, the remainder of this Agreement, or the
application of such provision to such person or circumstances other than those
to which it is so determined to be invalid or unenforceable, shall not be
affected thereby, and each provision hereof shall be enforced to the fullest
extent permitted by law.  If any provision of this Agreement, or any part
thereof, is held to be invalid or unenforceable because of the scope or duration
of or the area covered by such provision, the parties hereto agree that the
court or arbitration panel making such determination shall reduce the scope,
duration and/or area of such provision (and shall substitute appropriate
provisions for any such invalid or unenforceable provisions) in order to make
such provision enforceable to the fullest extent permitted by law and/or shall
delete specific words and phrases, and such modified provision shall then be
enforceable and shall be enforced.  The parties hereto recognize that if, in any
judicial or arbitral proceeding, a court or arbitration panel shall refuse to
enforce any of the separate covenants contained in this Agreement, then that
invalid or unenforceable covenant contained in this Agreement shall be deemed
eliminated from these provisions to the extent necessary to permit the remaining
separate covenants to be enforced.  In the event that any court or arbitration
panel determines that the time period or the area, or both, are unreasonable and
that any of the covenants is to that extent invalid or unenforceable, the
parties hereto agree that such covenants will remain in full force and effect,
first, for the greatest time period, and second, in the greatest geographical
area that would not render them unenforceable.
 
(i)            Construction.  The headings and captions of this Agreement are
provided for convenience only and are intended to have no effect in construing
or interpreting this Agreement.  The language in all parts of this Agreement
shall be in all cases construed according to its fair meaning and not strictly
for or against the Company or Executive.  As used herein, the words “day” or
“days” shall mean a calendar day or days.
 
(j)           Non-waiver.  Neither any course of dealing nor any failure or
neglect of either party hereto in any instance to exercise any right, power or
privilege hereunder or under law shall constitute a waiver of any other right,
power or privilege or of the same right, power or privilege in any other
instance.  All waivers by either party hereto must be contained in a written
instrument signed by the party to be charged and, in the case of the Company, by
its duly authorized officer.
 
 
14

--------------------------------------------------------------------------------

 
 
(k)           Notices.  Any notice required or permitted hereunder shall be in
writing and shall be sufficiently given if personally delivered or if sent by
registered or certified mail, postage prepaid, with return receipt requested,
addressed:
 
(i)             in the case of the Company, to:
 
SIGA Technologies, Inc.
35 East 62nd Street
New York, NY 10065
Attention:  Chief Executive Officer
 
(ii)            in the case of Executive, to Executive’s last known address as
reflected in the Company’s records, or to such other address as Executive shall
designate by written notice to the Company.
 
Any notice given hereunder shall be deemed to have been given at the time of
receipt thereof by the person to whom such notice is given if personally
delivered or at the time of mailing if sent by registered or certified mail.
 
(l)           Assistance in Proceedings, Etc.   Executive shall, without
additional compensation, during and after the Term, upon reasonable notice and
with due regard to Executive’s obligations to a future employer, furnish such
information and reasonable assistance to the Company as may reasonably be
required by the Company in connection with any legal or quasi-legal proceeding,
including any external or internal investigation, involving the Company or any
of its affiliates.  The Company shall reimburse (or advance) Executive’s
expenses in connection with such assistance (including, without limitation,
reasonable legal fees).
 
(m)           Survival.  Cessation or termination of Executive’s employment with
the Company shall not result in termination of this Agreement.  The respective
obligations of Executive and the Company as provided in Sections 5, 6, 7 and 8
of this Agreement shall survive cessation or termination of Executive’s
employment hereunder.
 
(n)           Section 409A of the Code.
 
(i)             It is the parties’ intention that this Agreement not result in
any tax being imposed under Section 409A of the Code and in the case of any
ambiguity the Agreement shall be construed in such manner.
 
(ii)            A termination of employment shall not be deemed to have occurred
for purposes of this Agreement providing for the payment of any amounts or
benefits subject to Section 409A of the Code upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Section 409A of the Code and, for purposes of any such provision
of this Agreement, references to a “termination,” “termination of employment” or
like terms shall mean “separation from service.”
 
(iii)           (A) All expenses or other reimbursements provided herein shall
be payable in accordance with the Company’s policies in effect from time to
time, but in any event shall be made on or prior to the last day of the taxable
year following the taxable year in which such expenses were incurred by
Executive, (B) no such reimbursement or expenses eligible for reimbursement in
any taxable year shall in any way affect the expenses eligible for reimbursement
in any other taxable year and (C) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchanged for another benefit.
 
 
15

--------------------------------------------------------------------------------

 
 
(iv)           For purposes of Section 409A of the Code, Executive’s right to
receive any installment payments pursuant to this Agreement shall be treated as
a right to receive a series of separate and distinct payments.
 
(v)            Notwithstanding the foregoing, the Company makes no
representations regarding the tax implications of the compensation and benefits
to be paid to Executive under this Agreement, including, without limitation,
under Section 409A of the Code.  The parties agree that in the event a qualified
tax advisor to the Company or to Executive (neither party being required to
retain such advisor) reasonably advises that the terms hereof would result in
Executive being subject to tax under Section 409A of the Code, Executive and the
Company shall negotiate in good faith to amend this Agreement to the extent
necessary to prevent the assessment of any such tax, including by delaying the
payment dates of any amounts hereunder.
 
 IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
on its behalf by an individual thereunto duly authorized and Executive has duly
executed this Agreement, all as of the date and year first written above.
 

 
SIGA TECHNOLOGIES, INC.
 
 
   
By:
/s/ Eric Rose
 
 
Name: Eric Rose
 
 
Title: Chief Executive Officer

 

    /s/ William J. Haynes II    
Name: William J. Haynes II



 
16

--------------------------------------------------------------------------------

 
 
Schedule A
 
AM General, LLC
Deluxe Entertainment Services Group, Inc.
Faneuil, Inc.
Harland Clarke
Harland Financial Solutions
High Point Pharmaceuticals, LLC
Mafco Worldwide Corporation
Revlon, Inc.
Scantron
Scientific Games Corporation
SIGA Technologies, Inc.
TransTech Pharma, Inc.

 
 
17

--------------------------------------------------------------------------------